Citation Nr: 1504451	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  11-10 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for borderline personality disorder and dysthymic disorder, claimed as depression.

2.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of fracture of the 9th, 10th, and 11th ribs with trauma to the dorsolumbar region and moderate to severe myositis. 

3.  Entitlement to service connection for residuals of fracture of the 9th, 10th, and 11th ribs with trauma to the dorsolumbar region and moderate to severe myositis.

4. Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The appellant served on active duty from August 1980 to September 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In August 2014, the appellant presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.  

A review of the Veteran's Virtual VA and VBMS electronic claims file includes translated copies of documents previously of record and a copy of a February 2014 VA psychiatric examination.

The issues of whether new and material evidence has been received to reopen the claim for service connection for borderline personality disorder and dysthymic disorder, entitlement to service connection for PTSD, and the claim for service connection for residuals of fracture of the 9th, 10th, and 11th ribs with trauma to the dorsolumbar region and moderate to severe myositis, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The RO denied a claim for service connection for residuals of fracture of the 9th, 10th, and 11th ribs with trauma to the dorsolumbar region and moderate to severe myositis in an unappealed November 1981 rating decision. 

2. The evidence received since the November 1981 rating decision relates to an unestablished fact necessary to substantiate the claim for residuals of fracture of the 9th, 10th, and 11th ribs with trauma to the dorsolumbar region and moderate to severe myositis.


CONCLUSIONS OF LAW

1. The November 1981 rating decision denying the claim for service connection for residuals of fracture of the 9th, 10th, and 11th ribs with trauma to the dorsolumbar region and moderate to severe myositis is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2. As new and material evidence has been received, the claim for service connection for residuals of fracture of the 9th, 10th, and 11th ribs with trauma to the dorsolumbar region and moderate to severe myositis is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the application to reopen the claim for service connection for residuals of fracture of the 9th, 10th, and 11th ribs with trauma to the dorsolumbar region and moderate to severe myositis, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II. Analysis

The RO denied the claim for service connection for residuals of fracture of the 9th, 10th, and 11th ribs with trauma to the dorsolumbar region and moderate to severe myositis in a November 1981 rating decision.  At that time, the evidence of record included the appellant's service treatment records, which while not indicating  diagnosis of rib fracture or trauma to the lumbar region, did note that she was taking medication for back pain.  Also of record was a VA examination dated in February 1981, wherein the VA examiner related a history of rib fracture and back injury after a fall in service in August 1980.  A diagnosis of residuals of fracture of the 9th, 10th, and 11th ribs and trauma of the dorsolumbar region and moderate to severe myositis of the dorsolumbar paravertebral muscles, traumatic and chronic, was indicated.

The RO denied the claim, noting that despite the VA examiner's diagnoses, no x-rays were completed in service or on examination.  The RO found that the evidence did not in fact show that the appellant had a vertebral deviation or refracture.

The appellant was notified of the rating decision and of her appellate rights in a September 1982 letter. The appellant did not appeal that decision, and did not submit additional evidence within one year. That decision thus became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For applications to reopen filed after August 29, 2001, as was the applications to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the newly submitted evidence includes a various treatment records documenting diagnosis of various lumbar spine disorders.  An April 2002 CT scan of the lumbar spine revealed left paracental disc herniation at L5-S1. She underwent laminectomy in 2002. A March 2006 private MRI of the lumbar spine revealed physiologic lumbar lordosis compatible with muscle spasm and/or lumbar myositis.  During the Veteran's Board hearing, she testified that she suffered from lumbar herniated discs incurred in service and aggravated after service.

The additional evidence received since the November 1981 decision relates to a diagnosis of myositis or residuals of rib and/or lumbar spine trauma, an unestablished fact necessary to substantiate the claim. The evidence is new, material and serves to reopen the claim.


ORDER

The application to reopen the claim for service connection for residuals of fracture of the 9th, 10th, and 11th ribs with trauma to the dorsolumbar region and moderate to severe myositis is granted.



REMAND

The Board believes that additional development on the reopened claim for service connection for residuals of fracture of the 9th, 10th, and 11th ribs with trauma to the dorsolumbar region and moderate to severe myositis is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83. 

In this case, the appellant contends that she suffered from a fall down the stairs during basic training in approximately August 1980.  She reported continued back symptoms related to this initial trauma.  While service treatment records fail to document this exact injury, an in-service psychiatric evaluation indicates that she was taking medication for back pain.

Shortly after her discharge from service, the appellant filed a Report of Accidental Injury noting that she fell down the stairs in basic training.

As noted above, a February 1981 VA examination revealed a diagnosis of residuals of fracture of the 9th, 10th, and 11th ribs with trauma to the dorsolumbar region and moderate to severe myositis, though there is no indication that the appellant was afforded any x-rays.  

Post-service treatment records also document reports of back pain.  She underwent hemi-laminectomy in 2002.  The record also reflects that she was involved in a motor vehicle accident in 2006 that worsened her symptoms.  

Given the foregoing, the Board believes that the appellant should be afforded a VA examination to determine the nature and etiology of the claimed residuals of fracture of the 9th, 10th, and 11th ribs with trauma to the dorsolumbar region and moderate to severe myositis.

As regards the issue of entitlement to service connection for PTSD, the Board is confronted with two conflicting documents prepared by the RO. The appellant's Virtual VA electronic claims file contains a copy of a rating decision dated March 17, 2009, in which the RO granted service connection for PTSD and awarded a 50 percent rating for the disability. The codesheet has a signature line for the RSVR that does not contain a written signature.  The RO subsequently issued a July 2009 rating decision denying service connection for PTSD, which the appellant appealed.  

The Board cannot determine whether the March 2009 rating decision was promulgated in accordance with VA regulations and consistent with RO procedure set forth in VA's Adjudication Procedures Manual and Manual Rewrite, or whether the Veteran and her representative received actual notice of the decision, such actual notice may cure a defect of decisional notice. See Sellers v. Shinseki, 25 Vet. App. 265 (2012 (describing requirements for promulgation and possible curing of defects of decisional notice by actual receipt of notice by claimant and representative). A remand is therefore required for the to indicate whether the rating decision was promulgated in accordance with VA regulations and the Adjudication Manual and Manual Rewrite and/or whether notice of the decision was sent to the appellant or her representative, and for preparation of a memorandum establishing the status of the case and what corrective action has been taken with regard to the problems noted above.

Finally, as regards the application to reopen the claim for service connection for borderline personality disorder and dysthymic disorder, in the July 2009 rating decision, the RO denied service connection for PTSD and also reopened and denied the claim for service connection for borderline personality disorder and dysthymic disorder, claimed as depression.  In her notice of disagreement dated in February 2010, the Veteran expressed disagreement with the denial of service connection for a nervous condition, to include PTSD.  The RO subsequently issued a Statement of the Case only addressing the issue of entitlement to service connection for PTSD. A Statement of the Case has not been issued with respect to the claim for service connection for psychiatric disorder other than PTSD, in this case characterized as borderline personality disorder and dysthymic disorder. While the appellant did not specifically mention borderline personality disorder and dysthymic disorder, the Board construes her disagreement with respect to the denial of a nervous disorder, to include PTSD, as encompassing the denial for psychiatric disorders other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). Under these circumstances, a statement of the case must be issued. See Manlicon v. West, 12 Vet. App. 238 (1999).

While on remand, the AOJ should obtain and associate with the claims file all outstanding VA medical records. The record reflects that the Veteran has been receiving treatment at the San Juan VA Medical Center (VAMC).  While the Veteran's claims file currently includes treatment records though May 2010, more recent treatment records may now be available. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Prepare a memorandum to the file indicating the promulgation status of the March 17, 2009 rating decision, including whether notice of the decision was sent to the appellant or her representative, and what corrective action has been taken.

2. The AOJ should obtain all outstanding pertinent VA treatment records from the San Juan VAMC dated since May 2010. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

3.  The AOJ should send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection on appeal. If the appellant identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the appellant and her representative and request them to submit the outstanding evidence.

4.  After the appellant responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should arrange for the Veteran to undergo examination by a qualified examiner. The entire claims file and electronic claims file must be made available to the examiner designated to examine the Veteran. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should clearly identify all current lumbar spine/rib disorder(s). Then examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disorder was incurred in service or is otherwise medically related to service, to include the report of a fall and trauma to the ribs and dorsolumbar region.  The examiner is asked to specifically consider and address the Veteran's service treatment records documenting complaint of back pain, the February 1981 VA examination, and all post-service treatment records.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

 The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

5.  The AOJ should undertake any additional development deemed warranted.

6.  The AOJ should take all indicated action in order to issue a statement of the case for the issue of whether new and material evidence has been received to reopen the claim for service connection for borderlined personality disorder and dysthymic disorder, claimed as depression. If the Veteran perfects an appeal, the claim should be certified to the Board and after any necessary development has been completed.

7.  Then, the AOJ should readjudicate the appellant's remaining claims. If the benefits sought on appeal are not granted, the appellant and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


